Title: From Thomas Jefferson to Edward Stevens, 19 July 1780
From: Jefferson, Thomas
To: Stevens, Edward



Sir
Richmond July 19. 1780

I think it proper to inclose you a Paragraph from a late Act of Assembly putting the Militia with you under martial law. It is the only part of the Act which relates at all to the Militia, for which reason I do not send the whole Act, the Clearks being very busy. This Act having been made after the Militia went on duty may perhaps be thought by them to be in the nature of an ex post facto law; but as it is in your Power to restraint it’s Penalties from all Acts previous to its promulgation by you and even if you please from all subsequent ones except desertion, and such others as you shall find necessary, they may perhaps think it less hard. I am Sir with the greatest respect Your most obt. & most hum. Serv,

Th Jefferson

 